Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 15, 2017
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 48689-0-II

                        Respondent,

        v.

 BRANNON I. JONES,                                            UNPUBLISHED OPINION

                        Appellant.



       SUTTON, J. — Brannon I. Jones appeals his jury trial convictions for first degree trafficking

in stolen property, unlawful possession of methamphetamine, and third degree driving while

license suspended. He argues that (1) the evidence is insufficient to support the first degree

trafficking in stolen property conviction, (2) he received ineffective assistance of counsel when

defense counsel failed to object to the State’s improper closing argument in which the State (a)

argued that the jury should infer guilt from Jones’s “pre-arrest silence,” and (b) presented

substantive argument based on impeachment evidence, and (3) the trial court erred when it

imposed discretionary legal financial obligations (LFOs) without first inquiring into Jones’s ability

to pay. Br. of Appellant at 10. We hold that the evidence was sufficient to support the first degree

trafficking in stolen property conviction and that Jones’s ineffective assistance of counsel claims
No. 48689-0-II


fail. We further hold that Jones failed to preserve his challenge to his LFOs.1 Accordingly, we

affirm Jones’s convictions and the imposed discretionary LFOs.2

                                              FACTS

                                         I. BACKGROUND

         On October 21, 2015, Chrystal and Michael Weld discovered that numerous hand tools,

power tools, and other related items had been stolen from the home they were renovating. The

Welds reported the theft to Grays Harbor County Sheriff’s Deputy Carson Steiner. Michael Weld

valued the missing tools at over $3,000. The Welds’ family and friends were aware that they were

working on their home. Jones is Michael Weld’s nephew.

         A short time after the theft, Travis Delbrouck contacted Kelly D. Marks and asked Marks

if he wanted to buy some tools. Marks arrived at Delbrouck’s father’s home and examined the

tools, which were behind a shed or small trailer behind the house. Marks agreed to pay Delbrouck

$500 for approximately 30 tools, and he paid Delbrouck over the course of the next few days.

Marks later testified that Jones was present during the transaction and helped load tools into

Marks’s truck, but Marks asserted that only he and Delbrouck engaged in the transaction.

         The day after he finished paying Delbrouck for the tools, Marks was talking with “some

guys” and learned that the tools were probably stolen. Report of Proceedings (RP) at 36. One of




1
    RAP 2.5.
2
  Jones also asks us to decline to impose appellate costs. Under RAP 14.2, a commissioner or
clerk of this court has the ability to determine whether appellate costs should be imposed based on
the appellant’s ability to pay and prior determinations regarding indigency. If the State decides to
pursue costs for this appeal, a commissioner can make a determination as to whether costs should
be imposed. Accordingly, we do not address this issue further.


                                                 2
No. 48689-0-II


the men Marks was talking to, Jeremy Keith, told Marks that the person who owned the tools

would be satisfied if he just got the tools back. According to Marks, he gave Keith some of the

tools to return, and they planned to meet the next day to return the remaining tools.

         During his investigation, Deputy Steiner learned that Marks had the Welds’ tools. Deputy

Steiner went to Marks’s parents’ house and found Marks loading the tools into his vehicle. Marks

told Deputy Steiner that he had just learned that the tools were stolen. Marks gave the tools to

Deputy Steiner, and the tools were returned to the Welds.

         After returning the tools, Marks gave two statements, which Marks later admitted were not

consistent. In his second statement, which Marks asserted was the truth, Marks told Deputy Steiner

that Jones was present during the transaction with Delbrouck but that he (Marks) did not “really

talk[ ] with him” and he paid only Delbrouck. RP at 38.

         Deputy Steiner then attempted to locate Jones. A few days later, Deputy Steiner saw Jones

driving a car and followed the car to a house. After Jones stopped the car, he attempted to flee on

foot. While Deputy Steiner was chasing him, Jones removed his sweatshirt and discarded it. After

arresting Jones, Deputy Steiner retrieved the sweatshirt and discovered methamphetamine and

drug paraphernalia in the sweatshirt’s pocket.

         After advising Jones of his Miranda3 rights, Deputy Steiner asked Jones why he had tried

to run. Jones responded that he “knew [the deputy] wanted to talk to him about some stolen

property” and that he had an arrest warrant from the Department of Corrections. RP at 84. Deputy

Steiner told Jones that others who had been involved in the sale of the stolen property had given




3
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                 3
No. 48689-0-II


statements and that this was Jones’s chance to be honest. Jones admitted that he knew Delbrouck

had sold some tools to Marks, but Jones asserted he did not get any money from this transaction.

But Jones also told Deputy Steiner that Delbrouck frequently gave him money.

       Grays Harbor County Sheriff’s Deputy Keith A. Peterson also interviewed Jones about the

stolen tools. Jones admitted that he had helped load the tools into a vehicle, but he asserted that

he was not paid for the tools and that he was “being made out to be the fall guy.” RP at 54. Jones

also told Deputy Peterson that he “figured [the tools] were probably stolen” but that he “didn’t

know that for sure.” RP at 56.

       Jones also asserted that at the time of the transaction, he had been up for several days using

methamphetamine and “that he didn’t quite remember everything regarding that whole situation.”

RP at 56. Jones told Deputy Peterson that his friends, including Delbrouck, would give him the

drugs. Jones also stated that he believed Delbrouck had used some of the money from selling the

tools to purchase methamphetamine and that Delbrouck had given him some of that

methamphetamine.

                                          II. PROCEDURE

A. CHARGES AND TESTIMONY

       The State charged Jones with first degree trafficking in stolen property, unlawful

possession of a controlled substance—methamphetamine, and third degree driving while license

suspended. The State’s witnesses testified to the facts set out above. Delbrouck was the sole

defense witness.




                                                 4
No. 48689-0-II


       Delbrouck testified that Jones was not involved in the sale of the tools to Marks and that

Jones was not paid anything for the tools. Delbrouck admitted, however, that his testimony

differed from a statement that he gave Deputy Steiner. The State questioned Delbrouck about this

statement:

       Q [State].    Now, in that statement is it true that you had indicated that you had
       agreed to sell the tools and split the money with the defendant?
       A [Delbrouck].        That’s what I told Deputy Steiner at the time, yes.
       Q.    And isn’t it true that you made a statement at the end each time, “Kelly
       Marks paid me. I gave half of the money to Brannon”; is that correct?
       A.      Yes, it is.
       Q.      Okay. And Brannon, you meant Brannon Jones?
       A.      Yes.
       Q.     Okay. So your statement to Deputy Steiner was that you had given half of
       the proceeds from the sale of the stolen property to Mr. Jones?
       A.      Yes, it was.

RP at 111-12. Defense counsel did not object to this testimony and the jury was not instructed that

this evidence, or any other evidence, was admitted for a limited purpose.4

B. STATE’S CLOSING ARGUMENT

       In its closing argument, the State argued that Jones’s failure to go to law enforcement when

he learned that he was being sought in connection with the stolen property and his attempt to flee

were evidence of guilt. Defense counsel did not object to this argument.




4
  Before trial, the State stated in a trial memorandum that it “reserve[d] the right under ER 607 to
use statements of both Mr. Marks and Mr. Delbrouck to Deputy Steiner and Sergeant Lewis for
impeachment, should either or both witnesses offer recantations on the witness stand.” CP at 30.
Jones did not respond to this argument in his trial brief, and there is nothing in the record on appeal
related to whether the admissibility of Delbrouck’s statement was addressed by the court.


                                                   5
No. 48689-0-II


       The State also argued that Delbrouck’s statement to Deputy Steiner was a reliable statement

that proved that Jones had agreed to sell the tools and split the money with Delbrouck. Defense

counsel did not object to this argument.

       The jury found Jones guilty of first degree trafficking in stolen property, unlawful

possession of a controlled substance—methamphetamine, and third degree driving while license

suspended. The case proceeded to sentencing.

C. SENTENCING

       In its sentencing memorandum, the State requested $2,375 in mandatory and discretionary

LFOs and mandatory fines. The State noted that Jones used heroin and methamphetamine and that

he would steal from his family to support his drug use. It also noted that Jones was “not disabled

and appears healthy enough to earn a living once released from prison,” and asserted that Jones

had “the ability to pay all legal financial obligations.” Clerk’s Papers (CP) at 89.

       In his sentencing memorandum, Jones requested a residential drug offender sentencing

alternative. Jones also “recommend[ed]” that the trial court impose the same LFO’s the State

requested. CP at 95. He did not assert he was unable to pay these LFOs.

       The trial court did not question Jones directly about his ability to pay the LFOs, but it

stated, “If you turn your life around you’re going to be able to, you know, have a job, make at least

partial payments on these minimal costs.” RP at 186. The State then asked the trial court to make

an express finding on Jones’s ability to pay the LFOs. The trial court stated:




                                                 6
No. 48689-0-II


       So he’s not disabled. He’s at least far [sic]—at this point. Now, if something comes
       out—you get out of there and they figure out something is wrong, you can petition
       to regarding your legal financial obligations. You know, if you’re—if you come
       out of there and you stay clean and sober, you’ve got—part of the process is going
       to be—to go around and, you know, clean up the wreckage, make amends with your
       family about what was done. All right.

RP at 187. Defense counsel did not object to the LFOs or to the trial court’s finding that Jones had

or would have the ability to pay the LFOs. Ultimately, the trial court imposed $1,432.87 in

mandatory and discretionary LFOs.

       Jones appeals his convictions and the discretionary LFOs.

                                            ANALYSIS

       Jones argues that (1) the evidence was insufficient to prove the first degree trafficking in

stolen property charge, (2) he received ineffective assistance of counsel because defense counsel

failed to object to portions of the State’s closing argument, and (3) the trial court erred when it

imposed LFOs without first examining his ability to pay. Jones’s sufficiency and ineffective

assistance of counsel claims fail, and we decline to address the discretionary LFO argument

because it was not preserved.

                                 I. SUFFICIENCY OF THE EVIDENCE

       Jones first argues that the evidence was insufficient to prove that he “knowingly” trafficked

in stolen property. We disagree.

A. STANDARD OF REVIEW

       Evidence is sufficient if, viewed in the light most favorable to the State, it permits a rational

trier of fact to find the essential elements of the crime beyond a reasonable doubt. State v. Drum,

168 Wash. 2d 23, 34-35, 225 P.3d 237 (2010). We draw all reasonable inferences from the evidence




                                                  7
No. 48689-0-II


in favor of the State and interpret the evidence most strongly against the defendant. Drum, 168
Wash. 2d at 35. Circumstantial evidence receives the same weight as direct evidence. State v. Varga,

151 Wash. 2d 179, 201, 86 P.3d 139 (2004). And we defer to the fact finder on the resolution of

conflicting testimony, credibility determinations, and the persuasiveness of the evidence. State v.

Cantu, 156 Wash. 2d 819, 830-31, 132 P.3d 725 (2006).

B. SUFFICIENT EVIDENCE OF KNOWLEDGE ELEMENT

       To commit first degree trafficking in stolen property, the State had to prove that Jones

“knowingly trafficked in stolen property.” CP at 74 (Jury Instruction 7) (emphasis added); RCW

9A.82.050(1). Jones contends that at best the evidence established that he “thought it [was] a

possibility that the property was stolen” and that believing that there was a possibility that the

property was stolen was not sufficient to establish he knowingly trafficked the stolen property. Br.

of Appellant at 10.

       The trial court instructed the jury that knowingly means to have “information that would

lead a reasonable person in the same situation to believe that a fact exists.” CP at 76 (Jury

Instruction 13). The evidence here, taken in the light most favorable to the State, is sufficient to

establish that Jones acted knowingly. Jones was Michael Weld’s nephew and apparently had

knowledge that the Welds were remodeling their home, which would have allowed Jones to know

that the tools were present in the Welds’ unoccupied home. Jones was present when Delbrouck

sold the tools for significantly less than the $3,000 value estimated by Michael Weld. The sale

took place at an unusual location, behind a shed or small trailer located behind Delbrouck’s father’s

home. And Jones told Deputy Peterson that he “figured [the tools] were probably stolen.”




                                                 8
No. 48689-0-II


RP at 56. Additionally, in his original statement to Deputy Steiner, Delbrouck stated that he and

Jones had agreed to sell the tools and split the money from the sale.5

       These facts, taken in the light most favorable to the State, would allow a reasonable person

to conclude that Delbrouck was selling stolen property and that Jones, who shared in the profits,

was involved in this sale. Accordingly, Jones fails to establish that the evidence of knowledge was

insufficient to support the first degree trafficking in stolen property conviction.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL CLAIMS

       Jones next argues that he received ineffective assistance of counsel when defense counsel

failed to object to the State’s closing argument in which the State (1) argued that the jury should

infer guilt from Jones’s pre-arrest silence, 6 and (2) presented substantive argument based on

impeachment evidence. These arguments fail.

A. STANDARD OF REVIEW

       When an ineffective assistance of counsel claim is based on defense counsel’s failure to

object, the appellant must show that (1) the failure to object fell below an objective standard of

reasonableness, (2) the trial court would have sustained an objection, and (3) there is a reasonable

probability that the outcome of the trial would have been different. Strickland v. Washington, 466



5
  As discussed below, because this evidence was not admitted for the limited purpose of
impeachment, we can consider Delbrouck’s statement as substantive evidence. State v. Myers,
133 Wash. 2d 26, 36, 941 P.2d 1102 (1997) (“[A]bsent a request for a limiting instruction, evidence
admitted as relevant for one purpose is deemed relevant for others.”).
6
  Although Jones’s assignments of error, issue statement, and section headings refer to the State’s
use of post-arrest silence, Jones argues that the State should not have referenced the fact Jones
failed to come forward before he was arrested. See Br. of Appellant at 12 (“In the case at bar the
state specifically argued that the jury should infer guilt from the defendant’s exercise of his right
to silence prior to arrest.”). We address Jones’s actual argument.


                                                  9
No. 48689-0-II


U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. McFarland, 127 Wash. 2d 322, 334,

337, 899 P.2d 1251 (1995); State v. McLean, 178 Wash. App. 236, 248, 313 P.3d 1181 (2013). Our

scrutiny of counsel’s performance is highly deferential, and the appellant must overcome a strong

presumption of reasonableness. In re Pers. Restraint of Cross, 180 Wash. 2d 664, 694, 327 P.3d 660

(2014) (citing Strickland, 466 U.S. at 689; McFarland, 127 Wash. 2d at 335).

B. PRE-ARREST SILENCE

       Jones argues that defense counsel should have objected to the following argument that

emphasized his pre-arrest silence:

               And Deputy Steiner asks [Jones]—if he asks—he asks [Jones] if he knows
       why he was looking for him and [Jones’s] response is something about stolen
       property. So that right there, [Jones] knew the property was stolen. He knew he
       was involved in a sale. He didn’t go to law enforcement and say, hey, you know,
       what—these are my uncle’s tools. I didn’t know they were my uncle’s tools. This—
       this is my family, I want to come clean and report what happened. He didn’t do
       that. Instead, the moment that he saw that Deputy Steiner was after him, he took
       off. And why did he do that, because he was responsible for the stolen tools being
       stolen and he knew that he had committed a crime.

RP at 148-49 (emphasis added); Br. of Appellant at 13. He argues that this argument invited the

jury to infer guilt based on his failure to come forward when he learned that the police wanted to

question him, that this argument violated his Fifth Amendment and Article I, section 9 right to

silence, and that defense counsel’s failure to object to this improper argument was deficient

performance.

       Even if the State’s argument was improper and defense counsel should have objected,

Jones does not establish a reasonable probability that the outcome of the trial would have been

different. McFarland, 127 Wash. 2d at 334; McLean, 178 Wash. App. at 248. In regard to the first

degree trafficking in stolen property charge, the jury heard evidence that (1) Jones was Michael



                                               10
No. 48689-0-II


Weld’s nephew and knew the Welds were remodeling their home when the tools were stolen, (2)

Jones agreed to sell the tools with Delbrouck and was paid, either in cash or in drugs, for assisting

with the sale, (3) Jones knew the tools were sold for $500, a price significantly lower than their

value, (4) Jones knew that the sale took place in an unusual location, (5) Jones attempted to flee

when Deputy Steiner stopped him, and (6) Jones admitted that he had attempted to flee because he

knew the deputy wanted to talk to him about some stolen property. Given this evidence, we hold

that it is unlikely that the outcome of the trial as to the trafficking charge would have been different

if defense counsel had objected to this argument and the trial court had sustained this objection.

       Additionally, Jones’s unlawful possession and third degree driving while license

suspended convictions were offenses based on evidence that was totally unrelated to the challenged

argument. 7 Thus, there is no reasonable likelihood that the outcome of the trial would have

differed as to these charges. Accordingly, his ineffective assistance of counsel claim fails.

C. FAILURE TO OBJECT TO SUBSTANTIVE ARGUMENT RELATED TO DELBROUCK’S STATEMENT

       Jones next argues that defense counsel’s failure to object to the State’s closing argument

using Delbrouck’s prior statements as substantive evidence was ineffective assistance of counsel.

Jones asserts that these prior statements could be used only for impeachment purposes. 8 We

disagree.




7
 We address this ineffective assistance of counsel claim in relation to all three charges because
Jones asks us to reverse all three convictions based on ineffective assistance of counsel.
8
  We note that Jones is not arguing that defense counsel was ineffective for failing to move to limit
the use of Delbrouck’s statement. He is arguing only that defense counsel was ineffective for
failing to object to the State’s closing argument using this evidence as substantive evidence.


                                                  11
No. 48689-0-II


       Specifically, Jones objects to defense counsel’s failure to object to the following argument:

               In that statement he had told Deputy Steiner that he had agreed with Mr.
       Delbrouck [sic] to sell the tools and split the money, and he specifically stated each
       time [Marks] paid me and gave half of the money to the defendant per their
       agreement. Now, again, this was a reliable statement, had the opportunity to review
       it and certified it was true and correct.

               Also, this was the first and only time that Deputy Steiner interviewed Mr.
       Delbrouck. It’s not like he interviewed—he talked to Mr. Delbrouck and then Mr.
       Delbrouck had a chance—an opportunity to think of, okay, well, what—what can I
       make up to make things better for me. And then get another contact from. Deputy
       Steiner a day or two later after he had an opportunity to fabricate his statement and
       then make up some story about the defendant helping him to get a beater [sic] deal.
       This was the first time that Deputy Steiner interviewed Mr. Delbrouck. And there
       was nothing—there was no circumstances indicating that he was coerced in any
       way to make the statement. He made the statement that he did because that was the
       truth.

RP 151-152; Br. of Appellant at 16.

       Jones never objected to the admission of Delbrouck’s statements on any ground or

requested a limiting instruction related to that evidence. Because the evidence was presented

without limitation, the jury could consider this evidence for any purpose. See State v. Myers, 133
Wash. 2d 26, 36, 941 P.2d 1102 (1997) (“[A]bsent a request for a limiting instruction, evidence

admitted as relevant for one purpose is deemed relevant for others.”). Given this, to the extent the

State used Delbrouck’s prior statements as substantive evidence in its argument, that argument

was not improper.




                                                12
No. 48689-0-II


       Furthermore, Jones’s reliance on State v. Sua, 115 Wash. App. 29, 60 P.3d 1234 (2003), is

not persuasive. Unlike here, the evidence in Sua had been admitted for the limited purposes of

impeachment and the trial court had instructed the jury that it was admitted solely for that purpose.

Sua, 115 Wash. App. at 33-34.

       Accordingly, because the evidence related to Delbrouck’s statement was admitted without

limitation, defense counsel had no grounds to object to this argument, and Jones fails to show

deficient performance on this ground. Because Jones does not establish deficient performance, his

ineffective assistance of counsel claim fails.

                                     III. DISCRETIONARY LFOS

       Finally, Jones argues, for the first time on appeal, that the trial court erred when it imposed

discretionary LFOs without conducting an individualized inquiry into whether Jones had the

current or future ability to pay as required under State v. Blazina, 182 Wash. 2d 827, 837-38, 344
P.2d 680 (2015), and RCW 10.01.160(3). We exercise our discretion under RAP 2.5(a) and

decline to address this issue because Jones failed to object to the trial court’s imposing

discretionary LFOs—in fact, in his sentencing memorandum Jones requested that the trial court

impose discretionary LFOs.9 RAP 2.5(a); Blazina, 182 Wash. 2d at 832-33 (appellate court may

exercise it discretion to reach unpreserved claims of error).




9
 We note that Jones’s failure to object to the discretionary LFOs was likely a strategic decision
because he was seeking a residential drug offender sentencing alternative.


                                                 13
No. 48689-0-II


        Because the evidence was sufficient to support the first degree trafficking in stolen property

conviction, Jones’s ineffective assistance of counsel claims fail, and Jones has failed to preserve

his LFO challenge, we affirm the convictions and the discretionary LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      SUTTON, J.
 We concur:



 MAXA, A.C.J.




 LEE, J.




                                                 14